Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 11/18/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 10/27/2020 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: in ¶0001, and page 1, please insert “now U.S. Patent No. 10,818,569,” before “Said Application..”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “around a periphery” is grammatically incorrect. The phrase, ”along a periphery” is suggested as a substitute. 
Note: the claim is directed to “an” electronic device. Until a plurality of ‘devices’ is recited, only one periphery exists. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Leal et al. (US 2014/0077352 A1, herein after, “Leal et al.”)
Leal et al teaches a semiconductor package in Fig. 6e and related text (see ¶0027 -¶0029), comprising: 
a substrate (301) having a top surface and a bottom surface; 
an electronic device (306) on the top surface of the substrate and coupled to one or more interconnects (326) on the bottom surface of the substrate; 
a cover over (312) the electronic device; 
a casing (329) along [around] a periphery of the cover; and 
an encapsulant (321) between the cover and the substrate, and between the casing and the substrate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,818,569. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present Application 17/081,029. And claim1 of the US Patent No. 10,818,569 are drawn to the same features and any difference are minor and would have been obvious to one skilled in the art.
17/081,029
U.S. Patent No. 10,818,569
Claim 1
Claim 1
A semiconductor package, comprising: a substrate having a top surface and a bottom surface; an electronic device on the top surface of the substrate and coupled to one or more interconnects on the bottom surface of the substrate; a cover over the electronic device; a casing around a periphery of the cover; and an encapsulant between the cover and the substrate, and between the casing and the substrate.
A semiconductor package, comprising: a substrate having a top surface and a bottom surface; an electronic device on the top surface of the substrate and coupled to one or more interconnects on the bottom surface of the substrate; a cover over the electronic device, wherein the cover is over a substantial portion of the substrate; a casing around a periphery of the cover, wherein the casing comprises a non-metallic material; and an encapsulant between the cover and the substrate, and between the casing and the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816